1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROBIN E. JACKSON,                              No. 2:16-cv-00920-MCE-DB
12                      Plaintiff,
13           v.                                      ORDER
14    COUNTY OF SACRAMENTO
      DEPARTMENT OF HEALTH AND
15    HUMAN SERVICES, et al.,
16                      Defendants.
17

18          Judgment having been entered in Defendant’s favor, it has now filed a Bill of

19   Costs seeking $1,316.70. Pro se Plaintiff Robin E. Jackson (“Plaintiff”) filed a Motion for

20   Dismissal of that Bill of Costs, that the Court construes as objections. ECF No. 95.

21   Plaintiff’s objections, which were filed over a month after the Bill of Costs was filed, are

22   untimely. See E.D. Cal. Local Rule 292(c) (“The party against whom costs are claimed

23   may, within seven (7) days from date of service, file specific objections to claimed items

24   with a statement of grounds for objection.”).

25   ///

26   ///

27   ///

28   ///
                                                     1
1          Moreover, although Plaintiff contends she cannot afford to pay the requested

2    costs, she offers no evidence to support her assertions. Accordingly, the Court

3    determines Defendant’s request is appropriate. The Clerk of the Court is directed to tax

4    costs in the full amount of $1,316.70 and to terminate the Motion at ECF No. 95.

5          IT IS SO ORDERED.

6    Dated: March 5, 2020

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
